FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         February 16, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 17-5088
                                              (D.C. Nos. 4:17-CV-00383-JHP-MJX and
SAUL ANTONIO FLORES-LOPEZ,                            4:12-CR-00041-JHP-3)
                                                            (N.D. Okla.)
      Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before MATHESON, KELLY, and MURPHY, Circuit Judges.
                  _________________________________

      The district court denied Oklahoma state prisoner Saul Antonio Flores-Lopez’s

application for habeas relief under 28 U.S.C. § 2255 on the ground that it was

untimely under 28 U.S.C. § 2244(d).1 To appeal that ruling, Mr. Flores-Lopez must

obtain a certificate of appealability (“COA”) from this court. See 28 U.S.C.

§ 2253(c)(1)(A) (requiring a COA to appeal “the final order in a habeas corpus

proceeding in which the detention complained of arises out of process issued by a


      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         In light of this court’s recent decision in United States v. Higley, No. 17-1111
(10th Cir. Sep. 29, 2017), this matter was abated and remanded on a limited basis for
the district court to consider whether to issue a COA. The district court denied a
COA on February 13, 2018, and we lifted our abatement.
State court”). To obtain a COA, he must show “that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000); accord Dulworth v. Jones, 496 F.3d 1133, 1137

(10th Cir. 2007).

      Mr. Flores-Lopez does not address timeliness in his brief requesting a COA.

Although we liberally construe Mr. Flores-Lopez’s filings because he represents

himself, we do not act as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1

(10th Cir. 2008). Without an argument from Mr. Flores-Lopez as to why reasonable

jurists would debate the district court’s ruling, we must deny a COA and dismiss this

matter.


                                            Entered for the Court


                                            Scott M. Matheson, Jr.
                                            Circuit Judge